Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 ,2 4, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei ( Slice Awareness of Availability during Mobility) in view of 3GPP TS 36.300, Vol. ran. WG2.  and further view of Abdoli et al. (2018/0287750).

For claims 1,2, 4,and 18, Huawei ( Slice Awareness of Availability during Mobility) discloses a system comprising Identifying at least one target cell in the neighborhood of a serving cell by obtaining identification information from a user equipment (UE) device, (see p. 1, section 2.1, lines 4-9 and looking at Fig. 1, "when the UE moves to the boundary of registration areas that support different slices , UE is associated with network slice 3 and HO is triggered", wherein in the case of connected mode mobility, i.e. HO, obtaining identification information at the serving node from a UE is implicit); cell, (p.2, section 2.2, lines 11-12 and looking at fig.2 "Xn Setup procedure may consider including the slice availability of part or all cells associated with the gNB, e.g. slice IDs supported or not supported by cells" and lines 7-8: "By obtaining the slice availability of neighboring cells, the serving gNB node shall examine this information ");
identified at least one target cell, (page 2 and looking at Fig.2, "Xn setup request and Xn setup response", wherein the Slice ID information is exchanged between gNB and gNB2);
the UE device is associated with at least one slice and/or (p.2, section 2.1, line 6 and looking at Fig. 1: "the UE is associated with network slice 3"); the UE device has
an active communication with the serving cell, (p.1, section 2.1, lines 7-10 and looking at Fig. 1: "If cell B of gNB2 is selected, the ongoing PDU sessions related with slice 3


defining that the slice-type support information is obtained from the target cell during or after the established Xn connection, is derivable from wherein the NRT of the identified at least one target cell is updated with the slice-related information of the serving cell. Slice availability exchange, wherein by transferring the Slice ID implicitly the slice-type can be derived; and the contents of the slice-related information (see p.2 par. 2.2 "Slice Availability"); and wherein the slice-related information of the identified at least one target cell is known prior by the serving cell, or is obtained from the identified at least one target cell at least one of through the established connection (An) or during the connection On} establishment when the slice-related information is not found upon decoding broadcast system information (SB, or that the slice-related information is not in the broadcast system information (S)} is known a prior! (see p. 2, par. 2.2 Slice availability exchange, wherein by transferring the Slice ID implicitly the slice-type can be derived);
the slice-type support information is obtained from the target cell during or after the established Xn connection, is derivable from (see p. 2, par. 2.2).

For claims 1,2,4, and 18, Huawei ( Slice Awareness of Availability during Mobility) discloses all the subject matter of the claimed invention with the exception of updating a neighbor relation table (NRT) of the serving cell with the slice-related information of the identified at least one target cell in a communications network. 3GPP TS 36.300, Vol. ran. WG2 from the same or similar fields of endeavor teaches a provision of the Intra -

LTE Automatic Neighbor Relation Function, (see p. 236 - 237, step 4b and looking at Fig. 22.3.3-1). 3GPP TS 36.300, Vol. ran. WG2 includes the method steps of a serving eNB receiving from a UE info of neighbor cells and storing the information on a NRT table, (see steps 1 - 4 in pages 236 -237), wherein at step 4b as part of the
ANR procedure and as preparation of establishing the X2 interface between source
and target NodeB, the NRT table of the serving NodeB. cell is updated with the obtained PCI and ECGI of the target NodeB cell. The NRT table thus, is used to keep record
of the neighbor information received by the UE. Thus, it would have been obvious to
the person skilled in art would use the teaching of 3GPP TS 36.300, Vol. ran. WG2, which includes updating the Neighbor relation list with the obtained target NodeB information, and would apply the straightforward possibility to extend the structure of the NRT table to add more information, i.e. store the obtained slice-related information along with the obtained PCI and ECGI, thus arriving at the solution defined by the subject-matter of claims without the exercise of inventive skills.

   For claims 1, 2, 4, and 18, Huawei (Slice Awareness of Availability during Mobility) in view of 3GPP TS 36.300, Vol. ran. WG2. Discloses all the subject matter of the claimed invention with the exception of wherein the slice-related information of the identified at least one target cell comprises slice-type support information, and wherein the slice-type support information comprises semi-static information or semi-dynamic information in a communications network. Abdoli et al. from the same or similar fields of endeavor teaches a provision of wherein the slice-related information of the identified at least one . 

5. Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei (Slice Awareness of Availability during Mobility) in view of 3GPP TS 36.300, Vol. ran. WG2 and Abdoli et al. and further in view of Nam et al. (2016/0157218)

For claims 19-20, Huawei (Slice Awareness of Availability during Mobility) discloses a system comprising identifying at least one target cell in the neighborhood of a serving cell by obtaining identification information from a user equipment (UE) device, (see p. 1, section 2.1, lines 4-9 and looking at Fig. 1, "when the UE moves to the boundary of registration areas that support different slices , UE is associated with network slice 3 and HO is triggered", wherein in the case of connected mode mobility, i.e. HO, obtaining identification information at the serving node from a UE is implicit); cell, (p.2, section 2.2, lines 11-12 and looking at fig.2 "Xn Setup procedure may consider including the 
identified at least one target cell, (page 2 and looking at Fig.2, "Xn setup request and Xn setup response", wherein the Slice ID information is exchanged between gNB and gNB2);
the UE device is associated with at least one slice and/or (p.2, section 2.1, line 6 and looking at Fig. 1: "the UE is associated with network slice 3"); the UE device has
an active communication with the serving cell, (p.1, section 2.1, lines 7-10 and looking at Fig. 1: "If cell B of gNB2 is selected, the ongoing PDU sessions related with slice 3 can be maintained", wherein the UE has an ongoing communication session with a serving cell);
defining that the slice-type support information is obtained from the target cell during or after the established Xn connection, is derivable from wherein the NAT of the identified at least one target cell is updated with the slice-related information of the serving cell. Slice availability exchange, wherein by transferring the Slice ID implicitly the slice-type can be derived; and the contents of the slice-related information (see p.2 par. 2.2 "Slice Availability"); and wherein the slice information of the identified at least one
target cell is known a priori by the serving cell, or is obtained from the identified at least one target cell at least one of through the established connection (An) or during the connection (Xn) establishment when the slice-related information is not found upon decoding broadcast system information (SB, or that the slice-related information is not in the broadcast system information (S)} is known a prior! (see p. 2, par. 2.2 Slice 

For claims 19-20, Huawei ( Slice Awareness of Availability during Mobility) discloses all the subject matter of the claimed invention with the exception of updating a neighbor relation table (NRT) of the serving cell with the slice-related information of the identified at least one target cell in a communications network. 3GPP TS 36.300, Vol. ran. WG2 from the same or similar fields of endeavor teaches a provision of the Intra - LTE Automatic Neighbor Relation Function, (see p. 236 - 237, step 4b and looking at Fig. 22.3.3-1). 3GPP TS 36.300, Vol. ran. WG2 includes the method steps of a serving eNB receiving from a UE info of neighbor cells and storing the information on a NRT table, (see steps 1 - 4 in pages 236 -237), wherein at step 4b as part of the ANR procedure and as preparation of establishing the X2 interface between source and target NodeB, the NRT table of the serving NodeB. cell is updated with the obtained PCI and ECGI of the target NodeB cell. The NRT table thus, is used to keep record of the neighbor information received by the UE. Thus, it would have been obvious to the person skilled
in art would use the teaching of 3GPP TS 36.300, Vol. ran. WG2, which includes updating the Neighbor relation list with the obtained target NodeB information,
and would apply the straightforward possibility to extend the structure of the NRT table to add more information, i.e. store the obtained slice-related information along with the obtained PCI and ECGI, thus arriving at the solution defined by the subject-matter
of claims without the exercise of inventive skills.


For Claims 19-20, CATT Huawei (Slice Awareness of Availability during Mobility) in view of 3GPP TS 36.300, Vol. ran. WG2 and Abdoli et al. discloses all the subject matter of the claimed invention with the exception of memory, processor and a non-transitory computer readable medium having executable codes in a communications network. Nam et al. from the same or similar fields of endeavor teaches a provision of the .

6. The following is a quotation of 35 U.S.C. 103 which forms the basis for
all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huawei (
Slice Awareness of Availability during Mobility) in view of 3GPP TS 36.300, Vol. ran. WG2 and Abdoli et al.  and further in view of Intel Corporation (Network Slicing Impacts on RAN2)


cells broadcasted"). Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to use the slice-related information is obtained from broadcast system information as taught by Intel Corporation (Network Slicing Impacts on RANZ2) in the communications network of Huawei (Slice Awareness of Availability during Mobility) in view of 3GPP TS 36.300, Vol. ran. WG2 and Abdoli et al.  for the purpose of identifying availability of cells broadcasted.

8.  Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Huawei (Slice Awareness of Availability during Mobility) in view of 3GPP TS 36.300, Vol. ran. WG2 and Abdoli et al. and further in view of ZTE (Selection RAN Part Network Slice during UE Mobility)

For claim 17, Huawei (Slice Awareness of Availability during Mobility) in view of 3GPP TS 36.300, Vol. ran. WG2 and Abdoli et al.  discloses all the subject matter of the 
Mobility) in the communications network of Huawei ( Slice Awareness of Availability during Mobility) in view of 3GPP TS 36.300, Vol. ran. WG2 and Abdoli et al. for the purpose of identifying availability of cells broadcasted.

9. Claims 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei (Slice Awareness of Availability during Mobility) in view of 3GPP TS 36.300, Vol.
ran. WG2 and Abdoli et al. and further in view of Huawei (Further Discussion on Slice Re-mapping). 
For claims, 5-16, Huawei (Slice Awareness of Availability during Mobility) in view of 3GPP TS 36.300, Vol. ran. WG2  and Abdoli et al. discloses all the subject matter of the claimed invention with the exception of the slice-related information is obtained by means of a slice controlling entity; wherein the slice-related information of the identified at least one target cell is transmitted from the slice controlling entity towards the serving 
wherein the slice-related information of the identified at least one target cell is received at the slice controlling entity in response to a request for the slice- related information of the identified at least one target cell from the slice controlling entity towards the
identified at least one target cell; wherein the slice-related information of the identified at least one target cell is received at the slice controlling entity at least one of periodically or upon an event basis; wherein the slice controlling entity is a logical unit located In a radio access network (RAN) or a core network (CN) or a RAN slice management module; wherein a request for the slice availability information of the identified at least one target cell is transmitted from the serving cell towards the  entity, and wherein the slice availability information of the identified at least one target cell is transmitted from the slice controlling entity towards the serving cell in respond to the transmitted request for the slice availability information of the identified at least one target cell from the serving cell towards the slice controlling entity;
wherein a request for the slice-type support information of the identified at least one target cell is transmitted from the serving cell towards the slice controlling entity, when at least one of the al least one slice or the slice-type of the UE device is not contained in 

wherein a request for the slice-type support information of the identified at least one target cell is transmitted from the serving cell towards the identified of least one target cell at least one of through the established connection during the connection (Xn) establishment, when at least one of the at least one slice or the slice-type of the UE device is not contained in the slice availability information of the identified at least
one target cell; and wherein the slice-type support information of the identified at least one target cell is transmitted from the identified at least one target cell towards the serving cell of least one of through the established connection (Xn) or during the connection establishment (xn), in response to the transmitted request for the slice-type support information of the identified at least one target cell from the serving cell towards the identified at least one target cell. Huawei ( Further Discussion on Slice Re-mapping ) from the same or similar fields of endeavor teaches a provision of the slice-related information is obtained by means of a slice controlling entity; wherein the slice-related information of the identified at least one target cell is transmitted from the slice controlling entity towards the serving cell in response to the transmitted request for the slice-related information of the identified at least one target cell from the serving cell towards the slice controlling entity; wherein the slice controlling entity is adapted to 

wherein the slice-related information of the identified at least one target cell is received at the slice controlling entity in response to a request for the slice- related information of the identified at least one target cell from the slice controlling entity towards the identified at least one target cell; wherein the slice-related information of the identified at least one target cell is received at the slice controlling entity at least one of
periodically or upon an event basis: wherein the slice controller entity is a logical unit located in a radio access network (RAN) at a core network (CN) or a RAN slice management machine; wherein a request for the slice availability information of the identified at least one target cell is transmitted from the serving cell towards the controlling entity, arid wherein the slice availably information of the identified at least one target cell is transmitted from the slice controlling entity towards the serving cell in response to the transmitted request for the slice availability information of the identified at least one target cell from the serving cell towards the slice controlling entity;
wherein & request for the slice-type support information of the identified at least one target cell is transmitted from the serving cell towards the slice controlling entity, when at least one of the at least one slice or the slice-type of the Ur device is not contained in the slice availability information of the identified of least one target cell: wherein the 
wherein the slice-type support information of the identified at least one target cell is transmitted from the identified at least one target cell towards the serving cell at least
one of through the established correction (Xn) or during the connection establishment (40), in response to the transmitted request for the slice-type support information of the identified at least one target cell from the serving cell towards the identified at least one target cell (see D4, p. 3 option 2: "In case there is no Xn interface between two gNBs, there may be no information available regarding slice availability in neighboring cells. In this case, the source cannot select target. Thus, it would have been obvious to the person of ordinary skill in the art at the time of the invention to use the slice-related information is obtained by means of a slice controlling entity as taught by Huawei (Further Discussion on Slice Re-mapping) in the communications network of Huawei (Slice Awareness of Availability during Mobility) in view of 3GPP TS 36.300, Vol. ran. WG2 and Abdoli et al.  for the purpose of identifying availability of cells broadcasted.

.

11. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476